Citation Nr: 1226060	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  08-28 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from March 1960 to May 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In September 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing.  The transcript of that hearing is of record.  

In August 2010, the Board remanded this case for additional development.  The case has since returned to the Board.  

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is unemployable due to his service-connected disabilities.  The Veteran is currently service-connected for a right cerebral infarct with cerebral microvascular ischemic disease (previously rated as multiple sclerosis) with associated disabilities - left upper extremity (20 percent), right upper extremity (20 percent), history of facial weakness and slurred speech (10 percent), right lower extremity (10 percent), left lower extremity (10 percent); and adjustment disorder with mixed anxiety and depression (10 percent).  He is also service-connected for migraine headaches (0 percent).  

In August 2010, the Board remanded the case so that medical records from Washington University could be obtained.  The Veteran subsequently submitted medical records from Washington University and Metropolitan Neurology dated through August 2009.

Review of the Veteran's Virtual VA eFolder shows that in July 2011, he submitted an authorization for release of medical records from Washington University.  At that time, he referenced treatment for multiple sclerosis from January 2009 to the present.  In August 2011, VA submitted a facsimile request for these records.  A subsequent Report of General Information indicates that the provider was called on various occasions but was unreachable.  On review, it does not appear that the requested records or a negative response was received.  These records are pertinent to the Veteran's claim and additional efforts should be made to obtain such records.  See 38 C.F.R. § 3.159(c)(1) (2011).  

The Virtual VA eFolder also contains an August 2010 rating decision.  Unfortunately, this decision references evidence that the Board is unable to locate in either the claims folder or the eFolder.  Specifically, the rating decision referenced VA examinations dated on May 21, 2010 and July 6, 2010.  Neither of these examination reports are contained in the Veteran's record.  Assuming the referenced examinations relate to the severity of the Veteran's service-connected disabilities, they are pertinent to the claim and should be associated with the record.  

In an April 2012 statement, the Veteran reported that his health was not good and he desired individual unemployment to help support his medical difficulties.  Considering the overall evidence as well as the Veteran's statement regarding his current level of disability, the Board finds that a social and industrial survey is necessary to determine the impact of service-connected disabilities on employment.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any needed assistance from the Veteran, the AOJ should request the Veteran's relevant medical records from Washington University for the period from August 2009 to the present, pursuant to 38 C.F.R. § 3.159(c)(1).  

2.  The AOJ should obtain and associate with the Veteran's record the VA examination reports from May 21, 2010 and July 6, 2010.  See 38 C.F.R. § 3.159(c)(2).

3.  Thereafter, the AOJ should arrange for the Veteran to undergo a social and industrial survey to ascertain if his service-connected disabilities alone preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  

The Veteran's claims file must be made available to the examiner and reviewed in connection with the examination.  

It is imperative for the examiner to be advised that the focus of the inquiry is not on why the Veteran is currently unemployed, but rather it is on whether or not his service-connected disabilities alone would preclude substantially gainful employment in light of his education and work history.  A complete rationale must be provided for any opinion offered.  

4.  Following completion of the requested development, and any additional development deemed appropriate, the AOJ must readjudicate the issue of entitlement to TDIU.  All applicable laws and regulations must be considered.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case and be given an appropriate period of time for response.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



